NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 21 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JOSEFINO GALANG, ET AL.,                        No.    18-17409

                Plaintiffs-Appellants,          D.C. No.
                                                2:18-cv-01640-JAM-KJN
 v.
                                                MEMORANDUM*
WELLS FARGO BANK, N.A., ET AL.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Eastern District of California
                    John A. Mendez, District Judge, Presiding

                             Submitted May 13, 2020
                             San Francisco, California

Before: WALLACE and R. NELSON, Circuit Judges, and GWIN,** District
Judge.

      Plaintiffs-Appellants, Josefino and Elizabeth Galang, appeal from the district

court’s order of dismissal. We have jurisdiction under 28 U.S.C. § 1291, and we

affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable James S. Gwin, United States District Judge for the
Northern District of Ohio, sitting by designation.
      The district court held that Plaintiffs-Appellants failed to state a claim under

Federal Rule of Civil Procedure 12(b)(6) and that a federal statute, the Home Owners

Loan Act, preempted their state-law claims. Plaintiffs-Appellants appealed. The

district court did not reach Defendants-Appellees’ alternative argument, preserved

on appeal, that Plaintiffs-Appellants’ action constituted an impermissible

preemptive pre-foreclosure challenge under California law.

      While the case was pending on appeal, this Court issued a published opinion

in Perez v. Mortgage Electronic Registration Systems, Inc.1 In the absence of

guidance from California’s highest court, Perez follows intermediate California

courts in holding that California law prohibits “pre-foreclosure judicial actions that

preemptively challenge the banks’ authority to foreclose on their properties in the

future.”2

      Perez controls here. Plaintiffs-Appellants challenge the authority of the

Defendants-Appellees to foreclose on their property based on their theory that Wells

Fargo’s predecessor securitized their loan and sold it to the WSR 20 Trust. Because

California law prohibits such preemptive challenges, we affirm the district court’s

dismissal.

        Plaintiffs-Appellants’ claims cannot be remedied by amendment because


1
  Perez v. Mortgage Electronic Registration Systems, Inc., No. 18-17230, 2020 WL
2312867 (May 11, 2020).
2
  Perez, 2020 WL 2312867, at *5 (May 11, 2020).
any amendment would “not change the fact that Appellants filed their suit

preemptively.”3 We therefore also affirm the district court’s dismissal of Plaintiffs-

Appellants’ complaint without leave to amend.

          AFFIRMED.




3
    Id.